UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 7, 2008 CONMED CORPORATION (Exact name of registrant as specified in its charter) New York 0-16093 16-0977505 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 525 French Road Utica, New York 13502 (Address of principal executive offices, including zip code) (315) 797-8375 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (See General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 Financial Information Item 2.02 Results of Operations and Financial Condition. On February 7, 2008, CONMED Corporation issued a press release announcing financial results for the fourth quarter of 2007.A copy of this press release is attached hereto as Exhibit 99.1. The information in this Current Report on Form 8-K that is furnished under “Item 2.02. Results of Operations and Financial Condition” and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits The following exhibit is included herewith: Exhibit No. Description of Exhibit 99.1 Press Release dated February 7, 2008, issued by CONMED Corporation. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CONMED CORPORATION (Registrant) By: Robert D. Shallish, Jr. Vice President-Finance and Chief Financial Officer Date: February 7, 2008 EXHIBIT INDEX Exhibit Number Exhibit Description 99.1 Press Release, dated February 7, 2008, issued by CONMED Corporation.
